OFFICE QF THE A’ITORNEY GENERAL OF TEXAS
                               AUSTIN




Eonorable    Utu4       hnrI4k
county    m41ror
Bopklnr     Cooa8y
Sulphur     Sprlnerr,    Texar




                                                     e money cwlleoksd 80 be
                                                     laere whore 311 ofricrss
                                                     and juatlos of the praao




                                            CrLa~nsl Erooebure, Qernoa! 4 1
                                           , 1.423, prarldee (~8 follewr~
                                            roa64rOd 3456in8t    3 dOrMddt
                                           preuent, he rhall he im rifboneb
                                      prorided by lan.        * crrtlt f ed sopy
                                 bo suffleleek    to authori\     ruoh tipr&rcm-




                    raunlwy fine ha4 baea ad udged again86 ad&en-
    6antc aot prersr.t 1, raplar   shall iorb d th bs L4w(,  ior U0
    omrt.    who &o&f     a;LJIll,~zaouke the naaa by p~aoiw the
    dorendabt ta Jail.,
   ..   i




Xoaorable   Lotus Haarlak,    Page S


           Ia a aas where only a partial           pagmmt is made on
a iisdemsanor     fine and ths ooats therein assessed and it is
impossible   to solleat     the balanae of said fine und aoats, and
where all oifloars      except the aonstabls and Justioo of the
poaoe are oa a salary basis, then and in that event the ronay
oolleatrd  on the soots shall be divided          among the oSStaer8
in the r0ii0ting      ammert     Th4 ofrlae,rs   who sr* ssning    on a
ree basis shall take their proportionato           part of the rim
oollrotrd,  bass4 on bhe geraentsge          sf the aosts aollsatod,
aad shall thewaiter       handle sush money in ths sass manner as
other hea oolleoted       ia their orrlolal      oapsaitios.    The portioa
or the aosts oollsated       whlsh vould be due to ths oifiasrs       whs
ars oa a salary basis rhall be tahn            by such oiiiasrn   and
plaard in the ottloors~       salary fuad, in aocordanos wlth ths
statut44 psrtainlng      thereto.    In all lnstanoes the *rlnsm
goes to the county.
            Txustlng  tbati the above till satisraotorily         answer
your quostlons,    as propounded, ~4 twain
                                          fourr   rexy truly



                                       BY